     Case 4:18-cv-00279-CKJ-LAB Document 418 Filed 09/09/20 Page 1 of 1



 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
     Herbert Jalowsky, M.D., an individual,
                                          )          No. CV 18-279-TUC-CKJ (LAB)
 9                                        )
               Plaintiff,                 )          ORDER
10                                        )
     vs.                                  )
11                                        )
                                          )
12   Provident Life and Accident Insurance)
     Co., a Tennessee corporation; Unum)
13   Group, a Delaware corporation,       )
                                          )
14             Defendants.                )
                                          )
15   _________________________________ )
16
            Pending before the court is the defendants’ motion, filed on August 13, 2020, for leave
17
     to file a reply in support of its motion to seal previously filed on July 28, 2020. (Doc. 403)
18
     The plaintiff did not file a timely response. Good cause appearing and the plaintiff not
19
     responding,
20
            IT IS ORDERED that defendants’ motion, filed on August 13, 2020 is GRANTED.
21
     (Doc. 403); see LRCiv 7.2(i) The defendants shall have until September 19, 2020 to file
22
     their Reply in support of the Motion to Seal.
23
                   DATED this 8th day of September, 2020.
24
25
26
27
28
